PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
CHI, YEN-CHU 
Application No.: 16/158,470
Filed:  October 12, 2018
Attorney Docket No.:  147718.00101 
:
:
:               DECISION ON PETITION
:
:




This is a decision on the petition filed June 24, 2021, under the unintentional provision of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of November 24, 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2). No extension of time pursuant to the provisions of 37 CFR 1.136(a) were obtained.  Applicant replied on February 24, 2021 and submitted a supplemental reply on March 04, 2021, as an amendment and the Examiner mailed out an Advisory Action on May 10, 2021.  Accordingly, the date of abandonment of this application is February 25, 2021.  A Notice of Abandonment was mailed on June 22, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1,360 the submission required by 37 CFR 1.114; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

This application is being referred to Technology Center Art Unit 3763 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	Michael K. Jones
	3000 Two Logan Square
	Philadelphia, PA 19103